          Case 4:21-cv-00022-RM Document 40 Filed 08/02/21 Page 1 of 21



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Alexander C Baker, et al.,                         No. CV-21-00022-TUC-RM
10                  Plaintiffs,                         ORDER
11   v.
12   American Society of Composers, Authors
     and Publishers, et al.,
13
                    Defendants.
14
15            Plaintiffs Alexander C. Baker (“Baker”) and Adam Bravery LLC (“Adam
16   Bravery”) sue Defendants American Society of Composers, Authors and Publishers

17   (“ASCAP”), Broadcast Music, Inc. (“BMI”), Mike O’Neill (“O’Neill”), and Erika
18   Stallings (“Stallings”), asserting fifteen causes of action on behalf of themselves and

19   purported classes of similarly situated songwriters (“Songwriters”) and royalty assignees

20   (“Assignees”). (Doc. 10.) Currently pending before the Court are Plaintiffs’ Motion for
21   Preliminary Injunction (Doc. 11), Plaintiffs’ Motion for Class Certification (Doc. 12),
22   Defendants BMI and O’Neill’s Motion to Dismiss (Doc. 22), and Defendant ASCAP’s

23   Motion to Dismiss (Doc. 25). Plaintiffs responded to Defendants’ Motions to Dismiss

24   (Docs. 27, 30), and Defendants replied (Docs. 32, 36). Defendant ASCAP responded to

25   Plaintiff’s Motion for Class Certification (Doc. 15), but Plaintiff did not file a reply.

26            For the following reasons, Defendants’ Motions to Dismiss will be partially
27   granted and partially taken under advisement pending supplemental briefing, Plaintiffs’
28   Motion for Preliminary Injunction will be denied as moot, and Plaintiffs’ Motion for
          Case 4:21-cv-00022-RM Document 40 Filed 08/02/21 Page 2 of 21



 1   Class Certification will be taken under advisement.
 2   I.       Plaintiffs’ First Amended Complaint
 3            Plaintiffs allege the following in their First Amended Complaint (“FAC”).
 4   ASCAP and BMI are not-for-profit Performance Royalty Organizations (“PROs”) that
 5   act as agents to collect and distribute performance royalty money to their writer and
 6   publisher members. (Doc. 10 at 6, 14, 17, 20 ¶¶ 1, 44, 59-60, 73.)1 O’Neill is the Chief
 7   Executive Officer of BMI, and Stallings was in-house counsel for BMI at all relevant
 8   times. (Id. at 14 ¶¶ 45-46.) Both ASCAP and BMI are incorporated in Delaware and
 9   have their principal offices in New York. (Id. at 11, 14 ¶¶ 26, 42-43.) O’Neill and
10   Stallings reside in New York. (Id. at 11 ¶ 26.)
11            ASCAP and BMI have an estimated 1.5 million writer members between them.
12   (Id. at 7 ¶ 4.) Songwriters assign to ASCAP and BMI the right to license the public
13   performances of their songs and must sign a standard writer’s agreement. (Id. at 18, 20,
14   22 ¶¶ 66, 74, 85.) ASCAP and BMI in turn enter into license agreements with end-users
15   of recorded music, such as TV networks, charging an annual blanket license fee in
16   exchange for the public performance rights to their entire repertories of music. (Id. at 18,
17   20 ¶¶ 67, 75.) ASCAP and BMI together collect approximately $2 billion in license fees
18   on an annual basis and, after deducting operating expenses, distribute the money on a
19   quarterly basis as performance royalties. (Id. at 18 ¶ 68.) ASCAP co-mingles the money
20   it collects, as does BMI. (Id. at 20 ¶ 75.)       The co-mingled funds are purportedly
21   distributed according to set formulas based on performance credits and a weighting
22   factor. (Id. at 18, 20-21 ¶¶ 68, 76-78.) Plaintiffs do not know the specifics of the
23   formulas and are unable to verify whether ASCAP and BMI are adhering to them. (Id. at
24   21 ¶ 78.)
25            The only other significant PRO is a private, invitation-only organization that
26   Songwriters have no right to join, and thus for all intents and purposes, any Songwriter
27   who seeks to earn performance royalties must sign with either ASCAP or BMI. (Id. at 7-
28   1
       All record citations herein refer to the page numbers generated by the Court’s electronic
     filing system.

                                                -2-
         Case 4:21-cv-00022-RM Document 40 Filed 08/02/21 Page 3 of 21



 1   8 ¶¶ 6, 8-9.) A Songwriter may belong to only one PRO at a time, and any songs
 2   registered with that PRO remain with that PRO even if the Songwriter later changes his
 3   or her affiliation. (Id. at 22 ¶ 86.) Due to prior federal antitrust litigation, ASCAP and
 4   BMI are bound by federal consent decrees setting forth the terms and conditions under
 5   which they are allowed to operate. (Id. at 7, 21 ¶¶ 4, 79.) Among other mandates, the
 6   consent decrees require both ASCAP and BMI to collect performance royalties for any
 7   Songwriter with at least one published work. (Id. at 7, 21-22 ¶¶ 5, 81-82.) BMI’s
 8   consent decree requires BMI to include a mandatory arbitration clause in its standard
 9   writer’s agreement, but ASCAP’s consent decree does not. (Id. at 7, 22-24, 26 ¶ 7, 83-
10   84, 93-94, 112.)
11           Plaintiff Baker, a resident of California, is a songwriter and music producer who
12   was a member of ASCAP from 1990-1999 and has been a member of BMI since 1999.
13   (Id. at 8, 10-11, 13, 22, 25 ¶¶ 12, 18, 25, 38, 87, 99-100, 106.) He has co-written
14   numerous songs with Clair Marlo, whom he met in 1993, married in 1995, and filed for
15   divorce from in 2014. (Id. at 25-26, 40 ¶¶ 101-107, 179.) The divorce proceedings
16   resulted in a stipulated order that music royalties be equalized between Baker and Marlo
17   for all songs created after January 11, 1995 and before April 7, 2015. (Id. at 40 ¶ 180.)
18   To effectuate that order, Baker and Marlo jointly signed and mailed letters of direction to
19   ASCAP and BMI, instructing them to equalize the royalties on all music registered after
20   January 11, 1995 and before June 1, 2015. (Id. at 40 ¶¶ 181-182.)2 BMI complied with
21   the letter of direction until March 2020. (Id. at 41 ¶ 183.) ASCAP did not comply with
22   the letter of direction. (Id. at 10, 41 ¶¶ 19, 184.)
23           Plaintiff Adam Bravery is an Arizona limited liability company formed by Baker
24   and two other equal members in May 2018 for the purpose of producing and
25   commercially exploiting a music-driven, animated motion picture authored by Baker.
26
     2
       Baker and Marlo decided to use the date of registration instead of the date of creation
27   after realizing that determining the date of creation for each of thousands of songs would
     be impossible. (Id. at 40 ¶ 181.) They used the June 1, 2015 cut-off date after reasoning
28   that it typically takes 4-6 weeks for a song to be registered after submission to a record
     company. (Id.)

                                                   -3-
      Case 4:21-cv-00022-RM Document 40 Filed 08/02/21 Page 4 of 21



 1   (Id. at 11, 13, 16, 41-42 ¶¶ 24, 40, 57, 188-190.) Prior to forming Adam Bravery, Baker
 2   formed an entity named Write Hear, LLC and assigned his BMI royalty stream to that
 3   entity. (Id. at 41 ¶ 185-187.) On July 9, 2018, Write Hear, LLC assigned Baker’s royalty
 4   stream to Adam Bravery. (Id. at 8, 42, 44 ¶¶ 12, 191, 203.) BMI began paying Adam
 5   Bravery royalties in September 2018. (Id. at 42 ¶ 192.) Adam Bravery depends on the
 6   royalty payments in order to operate and to pay Baker’s salary. (Id. at 16, 42 ¶¶ 57, 195.)
 7          On July 16, 2019, Stallings sent Baker an email stating that his assignment of
 8   works to Adam Bravery appeared to violate the terms of his divorce from Marlo. (Id. at
 9   42-43 ¶ 196.) According to Plaintiffs, the terms of Baker and Marlo’s divorce prevent
10   either individual from assigning any work created between January 11, 1995 and April 7,
11   2015, but Baker’s assignment of his share of the court-equalized performance royalties
12   did not violate the terms of the divorce because a performance royalty is not a work. (Id.
13   at 43-44 ¶¶ 197-207.) On August 21, 2019, Baker and Marlo received a letter from
14   Stallings stating that, absent resolution of Baker and Marlo’s dispute concerning whether
15   Baker’s assignment of his BMI royalty stream to Adam Bravery violated the terms of
16   their divorce, BMI would be placing the disputed royalties on withhold and would
17   proceed with filing a third-party interpleader action to deposit the royalties with the court
18   until resolution of the dispute. (Id. at 44-45 ¶¶ 208, 212.) On September 26, 2019,
19   BMI’s outside counsel AnnMarie Mori sent Baker an email asking him to stipulate that
20   he and Marlo had a dispute, which Baker refused to do. (Id. at 46 ¶ 219.)
21          On October 2, 2019, Marlo filed a contempt action in family court, alleging that
22   Baker’s assignment of his royalties violated the terms of their divorce. (Id. at 46-47 ¶
23   221.) On October 7, 2019, BMI sent a letter to Marlo and Baker stating that it had
24   received notice of Marlo’s contempt action and was placing a hold on the assigned
25   royalties pending resolution of the dispute concerning the assignment. (Id. at 47 ¶ 222-
26   223.) On October 10, 2019, the other members of Adam Bravery fired Baker from his
27   full-time job. (Id. at 47 ¶ 224.) On November 7, 2019, the family court dismissed
28   Marlo’s contempt action. (Id. at 47 ¶ 225.) On March 18, 2020, BMI distributed


                                                 -4-
      Case 4:21-cv-00022-RM Document 40 Filed 08/02/21 Page 5 of 21



 1   royalties to Adam Bravery’s bank account but then reversed the deposit and has failed to
 2   pay royalties to date. (Id. at 48 ¶¶ 229-234.) As of March 2021, BMI has failed to pay a
 3   total of $47,311.37 in royalties. (Id. at 48 ¶ 234.) As a result of the withholding of
 4   royalties, Adam Bravery has necessarily ceased all operations, and its net value has
 5   diminished by at least $150,000. (Id. at 51, 53 ¶ 258-259, 270.)
 6          The first six counts of the SAC are asserted by Plaintiffs on behalf of themselves
 7   and purported classes of Songwriters and Assignees.        In Counts One through Five,
 8   Plaintiffs seek declaratory judgments stating (1) that the mandatory arbitration clause
 9   contained in BMI’s standard writer’s agreement is void for economic duress; (2) that
10   ASCAP and BMI, and their officials, are state actors for purposes of 42 U.S.C. § 1983;
11   (3) that BMI’s arbitration clause, required by its consent decree, is unconstitutional
12   because it deprives Songwriters of their rights to petition and to a jury trial without due
13   process; (4) that Songwriters and Assignees have a federally protected statutory right to
14   collect performance royalties; and (5) that ASCAP and BMI owe a fiduciary duty to
15   Songwriters and Assignees, giving Songwriters and Assignees the right to audit ASCAP
16   and BMI and to know the entirety of the formulas by which royalties are allocated. (Id.
17   at 26-38 ¶¶ 111-169.) In Count Six, Plaintiffs allege that ASCAP and BMI breached
18   their fiduciary duty by manipulating the formulas by which performance royalty money is
19   distributed so as to underpay Songwriters.       (Id. at 38 ¶¶ 170-176.)    In addition to
20   declaratory relief, Plaintiffs seek as relief on the class claims monetary damages, an
21   injunction prohibiting ASCAP and BMI from disclaiming a fiduciary duty to Songwriters
22   and Assignees, an injunction prohibiting BMI from compelling arbitration as a
23   precondition of collecting performance royalties for Songwriters, an accounting of money
24   received and distributed, and reimbursement of Plaintiffs’ costs and attorney fees. (Id. at
25   38-39 ¶ 177.)
26          In Count Seven of the FAC, Plaintiffs Baker and Adam Bravery assert a claim
27   under 42 U.S.C. § 1983 against BMI, alleging that BMI, Stallings, and O’Neill violated
28   their federally protected rights by withholding royalty payments. (Id. at 48-50 ¶¶ 235-


                                                -5-
       Case 4:21-cv-00022-RM Document 40 Filed 08/02/21 Page 6 of 21



 1   246.) In Count Eight, Adam Bravery asserts in the alternative a breach of contract claim
 2   against BMI, alleging that BMI’s withholding of royalty payments violates the right to
 3   payment held by Adam Bravery by virtue of Baker’s writer’s agreement with BMI. (Id.
 4   at 50-51 ¶¶ 247-260.) In Count Nine, Adam Bravery asserts a breach of fiduciary duty
 5   claim against BMI, alleging that a fiduciary relationship was formed between BMI and
 6   Baker upon the signing of Baker’s writer’s agreement with BMI in 1999, that the
 7   fiduciary relationship extends to Adam Bravery, and that BMI’s withholding of royalty
 8   payments violates its fiduciary duty. (Id. at 51-53 ¶¶ 261-271.) In Count Ten, Baker and
 9   Adam Bravery assert a claim for constructive fraud against BMI, O’Neill, and Stallings,
10   alleging that they fabricated a false dispute between Baker and Marlo as a pretext to
11   impose a royalty hold against Baker while continuing to pay royalties to Marlo. (Id. at
12   53-56 ¶¶ 272-289.) In Count Eleven, Baker asserts a claim for intentional infliction of
13   emotional distress against BMI, O’Neill, and Stallings. (Id. at 56-60 ¶¶ 290-311.) In
14   Count Twelve, Baker asserts a claim for fraudulent inducement against BMI and
15   Stallings, alleging that BMI made false and/or misleading statements to prevent Baker
16   from joining BMI to Baker and Marlo’s family law case. (Id. at 60-63 ¶¶ 312-328.) In
17   Count Thirteen, Baker asserts a § 1983 claim against ASCAP, alleging that ASCAP
18   violated his federally protected right to collect performance royalties by failing to pay
19   him equalized royalties since September 2016. (Id. at 63-64 ¶¶ 329-336.) In Count
20   Fourteen, Baker asserts in the alternative a breach of contract claim against ASCAP. (Id.
21   at 64 ¶¶ 337-343.) Finally, in Count Fifteen, Baker asserts a breach of fiduciary duty
22   claim against ASCAP arising out of ASCAP’s failure to pay equalized royalties since
23   September 2016. (Id. at 65 ¶¶ 344-347.) Plaintiffs seek compensatory damages against
24   BMI and ASCAP, punitive damages against BMI, injunctive relief, and reimbursement of
25   their costs and attorney’s fees. (Id. at 65-66 ¶ 349.)
26   ....
27   ....
28   ....


                                                 -6-
       Case 4:21-cv-00022-RM Document 40 Filed 08/02/21 Page 7 of 21



 1   II.    BMI and O’Neill’s Motion to Dismiss
 2          BMI and O’Neill (collectively, “the BMI Defendants”) move to dismiss Plaintiffs’
 3   FAC for failure to state a claim under Federal Rule of Civil Procedure 12(b)(6) and for
 4   lack of personal and subject-matter jurisdiction. (Doc. 22.) The BMI Defendants argue,
 5   first, that Plaintiffs lack standing to assert the claims alleged in the FAC. (Id. at 14-17.)
 6   The BMI Defendants further argue that, even if Baker has standing, his claims are subject
 7   to mandatory arbitration. (Id. at 15-16.) The BMI Defendants then argue that Counts
 8   One through Twelve of the FAC fail to state claims on which relief can be granted. (Id.
 9   at 17-25.) Specifically, the BMI Defendants argue (1) Count One fails because the
10   allegations of the FAC and the terms of BMI’s consent decree show that Songwriters
11   have a choice of signing with a PRO such as ASCAP or BMI and/or directly licensing
12   the public performance of their work to end users, and thus Plaintiffs cannot show that
13   BMI’s writer’s agreement is void and unenforceable on the grounds that it is signed under
14   coercion; (2) Counts Two and Three fail because BMI is a private party and its consent
15   decree does not convert it into a state actor; (3) Counts Four and Seven fail because there
16   is no federally guaranteed right to collect royalties from BMI; (4) Counts Five, Six, Nine,
17   and Ten fail because the FAC makes no allegations establishing the existence of a
18   fiduciary relationship rather than a mere contractual relationship; (5) Count Eight fails
19   because the FAC does not allege a material breach of contract or proximate cause; (6)
20   Count Eleven fails because BMI’s routine act of placing a litigation hold on the assigned
21   royalties pending a court’s determination of ownership does not rise to the level of
22   extreme and outrageous conduct supporting a claim for intentional infliction of emotional
23   distress; and (7) the fraud claims alleged in Counts Ten and Twelve are not pled with the
24   required   specificity   and   Plaintiffs   cannot   show   reliance   on   any   purported
25   misrepresentation. (Id.)
26          The BMI Defendants further argue that this Court lacks subject-matter jurisdiction
27   over this action and lacks personal jurisdiction over O’Neill. (Id. at 25-26.) Specifically,
28   the BMI Defendants argue that there is no federal subject-matter jurisdiction because


                                                  -7-
       Case 4:21-cv-00022-RM Document 40 Filed 08/02/21 Page 8 of 21



 1   Plaintiffs lack standing and the FAC fails to allege any federal claims on which relief can
 2   be granted. (Id. at 26.) The BMI Defendants also argue that there is no diversity
 3   jurisdiction because the FAC alleges that BMI failed to pay a total of $47,311.37 in
 4   royalties, which shows that less than the jurisdictional minimum is in controversy. (Id.)
 5   Finally, the BMI Defendants argue that the FAC makes no allegations supporting the
 6   assertion of specific or general personal jurisdiction over O’Neill. (Id. at 25-26.)
 7          In opposition to the BMI Defendants’ Motion, Plaintiffs argue that they have
 8   standing to assert both the class claims and individual claims raised in the FAC. (Doc. 27
 9   at 6-10.) Plaintiffs also argue that BMI’s mandatory arbitration clause is unenforceable
10   and, even if it is enforceable, it does not cover Plaintiffs’ dispute regarding whether BMI
11   owes Songwriters a fiduciary duty. (Id. at 7-8.) Plaintiffs assert that all causes of action
12   in the FAC are well-founded and well-pled. (Id. at 13-20.) Plaintiffs further argue that
13   O’Neill’s alleged act of creating a false pretext on which to improperly withhold royalty
14   payments to Arizona citizen Adam Bravery satisfies the minimum contacts test for
15   personal jurisdiction. (Id. at 20-21.) Plaintiffs argue that this Court has federal-question
16   jurisdiction under the Declaratory Judgment Act, the Civil Rights Act, the United States
17   Constitution, and ASCAP and BMI’s consent decrees. (Id. at 22.) Finally, Plaintiffs
18   argue that this Court also has diversity jurisdiction because the amount in controversy
19   exceeds the jurisdictional minimum. (Id. at 21-22.)
20   III.   ASCAP’s Motion to Dismiss
21          ASCAP moves to dismiss the FAC for lack of subject-matter jurisdiction and
22   failure to state a claim on which relief can be granted. (Doc. 25.) ASCAP argues, first,
23   that this Court lacks federal-question jurisdiction because (1) the FAC fails to state a
24   claim for which relief can be granted under 42 U.S.C. § 1983; (2) the Declaratory
25   Judgment Act does not create subject-matter jurisdiction where none otherwise exists;
26   and (3) ASCAP’s consent decree reserves exclusive jurisdiction over matters implicating
27   the decree to the United States District Court for the Southern District of New York. (Id.
28   at 11.) ASCAP further argues that this Court lacks diversity jurisdiction because the


                                                 -8-
      Case 4:21-cv-00022-RM Document 40 Filed 08/02/21 Page 9 of 21



 1   parties are not completely diverse. (Id. at 11-12.)
 2          ASCAP then argues that the FAC fails to state a claim on which relief can be
 3   granted. (Id. at 12-22.) Specifically, ASCAP argues (1) Counts Two, Four, and Thirteen
 4   fail because the FAC does not plausibly allege that ASCAP is a state actor or that
 5   Plaintiffs have been deprived of a right secured by the United States Constitution or a
 6   federal statute; (2) Counts Five, Six, and Fifteen fail because ASCAP is not a fiduciary of
 7   its members and the FAC fails to plausibly allege that ASCAP engaged in any
 8   misconduct; and (3) Count Fourteen fails because ASCAP’s alleged failure to implement
 9   the instructions in Baker and Marlo’s letter of direction did not breach any contract to
10   which ASCAP is a party. (Id.) Finally, ASCAP argues that, to the extent the FAC
11   plausibly alleges any claims against it, the claims should be transferred to the United
12   States District Court for the District of New York because the governing documents of
13   Baker’s writer’s agreement with ASCAP contain a forum-selection clause providing that
14   members’ claims against ASCAP are subject to the exclusive jurisdiction of the courts of
15   New York. (Doc. 25 at 8 n.1, 22.)
16          In their opposition to ASCAP’s Motion, Plaintiffs “submit that diversity
17   jurisdiction does not apply.” (Doc. 30 at 14.) Plaintiffs argue that this Court has federal
18   question jurisdiction because ASCAP is a state actor for civil rights purposes and
19   Songwriters have a federally protected right to collect performance royalties. (Id. at 10-
20   14.) Plaintiffs then argue that supplemental jurisdictional over their state claims is
21   appropriate. (Id. at 14-15.) Plaintiffs argue that the claims asserted against ASCAP are
22   plausible and adequately pled. (Id. at 15-21.) Plaintiffs do not oppose transfer to the
23   Southern District of New York, so long as the entire case is transferred. (Id. at 21-22.)
24   IV.    Discussion
25          A.     Federal-Question Jurisdiction
26          Dismissal is appropriate under Federal Rule of Civil Procedure 12(b)(1) when the
27   Court lacks subject-matter jurisdiction. “Federal courts are courts of limited jurisdiction.
28   They possess only that power authorized by Constitution and statute[.]” Kokkonen v.


                                                 -9-
         Case 4:21-cv-00022-RM Document 40 Filed 08/02/21 Page 10 of 21



 1   Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). District courts have original
 2   jurisdiction, known as federal-question jurisdiction, in “all civil actions arising under the
 3   Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.
 4           Plaintiffs’ FAC alleges several bases for this Court’s assertion of federal-question
 5   jurisdiction. First, the FAC alleges that this Court has jurisdiction under the Declaratory
 6   Judgment Act, 28 U.S.C. § 2201. (Doc. 10 at 10 ¶ 20.) The Court disagrees. The
 7   Declaratory Judgment Act allows a federal court to “declare the rights and other legal
 8   relations of any interested party,” but only in cases “of actual controversy within its
 9   jurisdiction.” 28 U.S.C. § 2201. “Because the Declaratory Judgment Act does not by
10   itself confer federal subject-matter jurisdiction,” a plaintiff seeking declaratory relief
11   must “plead an independent basis for federal jurisdiction.” Nationwide Mut. Ins. Co. v.
12   Liberatore, 408 F.3d 1158, 1161 (9th Cir. 2005). Accordingly, 28 U.S.C. § 2201 does
13   not confer subject-matter jurisdiction on this Court.
14           Plaintiffs’ FAC also alleges that ASCAP and BMI’s consent decrees3 expressly
15   retain federal jurisdiction. (Doc. 10 at 10 ¶ 22.) BMI’s consent decree states that the
16   Southern District of New York retains jurisdiction “for the purpose of enabling either of
17   the parties” to the consent decree to apply to that court “at any time for such further
18   orders and directions as may be necessary or appropriate for the construction or carrying
19   out” of the consent decree, “for the modification of any of the provisions thereof, for the
20   enforcement of compliance therewith and for the punishment of violations thereof.”
21   (Doc. 10-1 at 8.) ASCAP’s consent decree similarly states that the Southern District of
22   New York retains jurisdiction “for the purpose of enabling any of the parties” to the
23   consent decree to apply “for such further orders and directions as may be necessary or
24   appropriate in relation to the construction of or carrying out of” the consent decree, “for
25   the modification thereof, for the enforcement of compliance therewith and for the
26   punishment of violations thereof.” (Doc. 10-1 at 99.) Plaintiffs are not parties to either
27   3
       Both consent decrees are attached to Plaintiffs’ FAC. (Doc. 10-1 at 2-10, 92-100.) The
     Court may consider documents attached to a complaint and matters of judicial notice in
28   ruling on a motion to dismiss. See United States v. Ritchie, 342 F.3d 903, 908 (9th Cir.
     2003).

                                                - 10 -
      Case 4:21-cv-00022-RM Document 40 Filed 08/02/21 Page 11 of 21



 1   consent decree, and neither consent decree confers federal jurisdiction over the claims
 2   asserted in Plaintiffs’ FAC.
 3          Finally, Plaintiffs’ FAC asserts that this Court has federal-question jurisdiction
 4   because Plaintiffs seek to hold Defendants liable for civil rights violations pursuant to 42
 5   U.S.C. § 1983. (Doc. 10 at 10 ¶ 21.) Counts Seven and Thirteen of the FAC assert
 6   claims under 42 U.S.C. § 1983, while Counts Two, Three, and Four seek declaratory
 7   judgments related to elements of a § 1983 claim. (Id. at 28-35, 48-50, 63-64 ¶¶ 122-160,
 8   235-246, 329-336.) “Any non-frivolous assertion of a federal claim suffices to establish
 9   federal question jurisdiction[.]” Cement Masons Health & Welfare Trust Fund for N.
10   Cal. v. Stone, 197 F.3d 1003, 1008 (9th Cir. 1999). Accordingly, this Court has federal-
11   question jurisdiction over Counts Two, Three, Four, Seven, and Thirteen of the FAC.
12   However, as discussed below, none of those counts state a claim on which relief can be
13   granted.
14          B.     Failure to State a Federal Claim
15          Dismissal is appropriate under Federal Rule of Civil Procedure 12(b)(6) when a
16   complaint fails to state a claim on which relief can be granted. A dismissal under Rule
17   12(b)(6) “may be based on either a lack of a cognizable legal theory or the absence of
18   sufficient facts alleged under a cognizable legal theory.”            Johnson v. Riverside
19   Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th Cir. 2008) (internal quotation marks
20   omitted). To survive a Rule 12(b)(6) motion, “a complaint must contain sufficient factual
21   matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft
22   v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,
23   570 (2007)); see also Fed. R. Civ. P. 8(a)(2) (a pleading must contain “a short and plain
24   statement of the claim showing that the pleader is entitled to relief”). “Threadbare
25   recitals of the elements of a cause of action, supported by mere conclusory statements, do
26   not suffice.” Iqbal, 556 U.S. at 678. A court evaluating a motion to dismiss must view
27   the allegations of the complaint “in the light most favorable to the plaintiff.” Abramson
28   v. Brownstein, 897 F.2d 389, 391 (9th Cir. 1990). All well-pleaded factual allegations of


                                                 - 11 -
      Case 4:21-cv-00022-RM Document 40 Filed 08/02/21 Page 12 of 21



 1   the complaint must be accepted as true; however, legal conclusions and other conclusory
 2   statements are not entitled to a presumption of truth. Iqbal, 556 U.S. at 678-79, 681.
 3          When evaluating a Rule 12(b)(6) motion, a court may not consider evidence
 4   outside the pleadings unless it converts the motion into a Rule 56 motion for summary
 5   judgment and gives the nonmovant an opportunity to respond. Fed. R. Civ. P. 12(d);
 6   United States v. Ritchie, 342 F.3d 903, 907 (9th Cir. 2003). “A court may, however,
 7   consider certain materials—documents           attached   to the complaint, documents
 8   incorporated by reference in the complaint, or matters of judicial notice—without
 9   converting the motion to dismiss into a motion for summary judgment.” Ritchie, 342
10   F.3d at 908; see also Lee v. City of Los Angeles, 250 F.3d 668, 688-89 (9th Cir. 2001).
11          If a complaint falls short of meeting the necessary pleading standards, a district
12   court should dismiss with leave to amend unless the deficiencies of a pleading “could not
13   possibly be cured by the allegation of other facts.” Lacey v. Maricopa Cnty., 693 F.3d
14   896, 926 (9th Cir. 2012) (en banc) (“We have adopted a generous standard for granting
15   leave to amend from a dismissal for failure to state a claim . . . .”). Failing to give leave
16   to amend when a plaintiff could include additional facts to cure a complaint’s
17   deficiencies is an abuse of discretion. See AE ex rel. Hernandez v. County of Tulare, 666
18   F.3d 631, 637-38 (9th Cir. 2012).
19          To prevail on a § 1983 claim, a plaintiff must show that “(1) acts by the
20   defendants (2) under color of state law (3) deprived him of federal rights, privileges or
21   immunities and (4) caused him damage.” Thornton v. City of St. Helens, 425 F.3d 1158,
22   1163-64 (9th Cir. 2005) (internal quotation marks and alterations omitted)). Private
23   conduct does not give rise to liability under § 1983. Am. Mfrs. Mut. Ins. Co. v. Sullivan,
24   526 U.S. 40, 50 (1999). The action of a private entity may constitute action taken under
25   color of state law for purposes of § 1983 only “where there is significant state
26   involvement in the action,” either because (1) the private entity exercises powers
27   traditionally reserved to the state (“public function test”); (2) the private entity willfully
28   participates in joint activity with the state or its agents that causes a constitutional


                                                 - 12 -
         Case 4:21-cv-00022-RM Document 40 Filed 08/02/21 Page 13 of 21



 1   deprivation (“joint action test”); (3) the state has “exercised coercive power” over, or
 2   provided significant overt or covert encouragement to, the private entity (“state
 3   compulsion test”); or (4) there is a “sufficiently close nexus” between the state and the
 4   challenged action of the private entity (“nexus test”). Johnson v. Knowles, 113 F.3d
 5   1114, 1118-20 (9th Cir. 1997) (internal quotation marks omitted).
 6           Plaintiffs rely on the state compulsion test, alleging in Count Two of the FAC that
 7   ASCAP and BMI should be considered state actors because their conduct is regulated by
 8   the consent decrees entered in the antitrust litigation brought by the United States in the
 9   United States District Court for the Southern District of New York. (Doc. 10 at 28-30 ¶¶
10   122-136.) The state compulsion test “originated in cases in which the government itself,
11   not a private entity, was the defendant.” Sutton v. Providence St. Joseph Med. Ctr., 192
12   F.3d 826, 836 (9th Cir. 1999). When, in contrast, a plaintiff seeks to hold a private
13   defendant liable, “the mere fact that the government compelled a result does not suggest
14   that the government’s action is ‘fairly attributable to the private defendant.” Id. at 838.
15   There must be “some other nexus between the private entity and the government” for the
16   private defendant to be found “responsible for the government’s compulsion.” Id. The
17   allegations of the FAC are insufficient to satisfy the state compulsion test, or any other
18   test for determining whether the action of a private entity should be deemed
19   governmental action. Furthermore, Plaintiffs cite no authority supporting their novel
20   proposition that federal consent decrees can transform private entities into state actors for
21   purposes of § 1983.4 The FAC fails to plausibly allege that BMI or ASCAP took any
22   actions “under color of any statute, ordinance, regulation, custom, or usage, of any State
23   or Territory or the District of Columbia.” 42 U.S.C. § 1983. Count Two of the FAC fails
24   to state a claim on which relief can be granted, and it will be dismissed.
25           In Count Three of the FAC, Plaintiffs allege that BMI’s mandatory arbitration
26   4
       Plaintiffs appear to erroneously interpret the term “state” as used in § 1983 to simply
     mean “government.” But an action under § 1983 is limited to plaintiffs whose federal
27   rights, privileges, or immunities were violated under color of law of any “State or
     Territory” of the United States or of “the District of Columbia.” 42 U.S.C. § 1983.
28   Actions taken under color of federal law do not give rise to liability under 42 U.S.C. §
     1983.

                                                - 13 -
      Case 4:21-cv-00022-RM Document 40 Filed 08/02/21 Page 14 of 21



 1   clause, and the consent decree requiring it, constitute an impermissible prior restraint of
 2   Plaintiffs’ First Amendment right to petition and Seventh Amendment right to a jury trial,
 3   and that the prior restraint was imposed without due process. (Doc. 10 at 30-33 ¶¶ 137-
 4   149.) “[T]he Due Process Clause protects individuals only from governmental and not
 5   from private action.” Lugar v. Edmonson Oil Co., 457 U.S. 922, 930 (1982). As
 6   discussed above, the FAC fails to plausibly allege that BMI and/or ASCAP are
 7   governmental actors as opposed to merely private actors. Count Three of the FAC
 8   accordingly fails to state a claim on which relief can be granted, and it will be dismissed.
 9          In Count Four of the FAC, Plaintiffs allege that they have a federally protected
10   right to collect performance royalties as a result of ASCAP and BMI’s consent decrees,
11   relying upon Maine v. Thiboutot, 448 U.S. 1 (1980). (Doc. 10 at 33-35 ¶¶ 150-160.) In
12   Thiboutot, the Supreme Court held that § 1983 encompasses claims based on violations
13   of federal statutes, including the Social Security Act. 448 U.S. at 2-8. The consent
14   decrees of BMI and ASCAP are not federal statutes, and Thiboutot provides no support
15   for Plaintiffs’ position that they have a federally protected right to collect royalty
16   payments. Any right of Plaintiffs to collect performance royalties from BMI and ASCAP
17   arises not from federal constitutional or statutory law but from the writer’s agreements
18   that Baker signed with BMI and ASCAP. Count Four of the FAC fails to state a claim on
19   which relief can be granted, and it will be dismissed.
20          Counts Seven and Thirteen of the FAC assert claims under 42 U.S.C. § 1983
21   against BMI and ASCAP respectively. (Doc. 10 at 48-50, 63-64 ¶¶ 235-246, 329-336.)
22   Because the FAC does not plausibly allege state action or the deprivation of federal
23   rights, Counts Seven and Thirteen fail to state claims on which relief can be granted, and
24   they will be dismissed.
25          The Court will dismiss Counts Two, Three, Four, Seven, and Thirteen with
26   prejudice because the deficiencies of the claims could not possibly be cured by the
27   allegation of other facts. See Lacey, 693 F.3d at 926.
28   ....


                                                - 14 -
      Case 4:21-cv-00022-RM Document 40 Filed 08/02/21 Page 15 of 21



 1          C.     Diversity Jurisdiction
 2          In addition to federal-question jurisdiction, Plaintiffs’ FAC asserts diversity
 3   jurisdiction. (Doc. 10 at 11 ¶¶ 23-29.) District courts have diversity jurisdiction under
 4   28 U.S.C. § 1332(a)(1) in “all civil actions where the matter in controversy exceeds the
 5   sum or value of $75,000, exclusive of interest and costs, and is between . . . citizens of
 6   different States.” Diversity jurisdiction under § 1332(a) exists only if each plaintiff is
 7   diverse from each defendant. Lee v. Am. Nat’l Ins. Co., 260 F.3d 997, 1004 (9th Cir.
 8   2001). The presence of a non-diverse defendant destroys complete diversity and renders
 9   the case beyond a federal court’s power to decide. Id. at 1005.
10          “A Rule 12(b)(1) jurisdictional attack may be facial or factual.” Safe Air for
11   Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004).            “In a facial attack, the
12   challenger asserts that the allegations contained in a complaint are insufficient on their
13   face to invoke federal jurisdiction,” whereas “in a factual attack, the challenger disputes
14   the truth of the allegations[.]” Id. “In resolving a factual attack on jurisdiction, the
15   district court may review evidence beyond the complaint without converting the motion
16   to dismiss into a motion for summary judgment,” and it “need not presume the
17   truthfulness of the plaintiff’s allegations.” Id. If a party presents affidavits or other
18   evidence challenging subject-matter jurisdiction, the party asserting jurisdiction “must
19   furnish affidavits or other evidence necessary to satisfy its burden of establishing subject
20   matter jurisdiction.” Id. (internal quotation marks omitted).
21          In its Motion to Dismiss, ASCAP factually attacks the FAC’s assertion of
22   diversity jurisdiction, arguing that its presence in this lawsuit destroys complete diversity
23   because it is a membership association, its citizenship is determined by the citizenship of
24   all of its members, and it has members in California, where Baker is a citizen, and
25   Arizona, where Adam Bravery is a citizen. (Doc. 25 at 11-12.) ASCAP attaches to its
26   Motion to Dismiss a declaration by Jackson Wagener, its Senior Vice President of
27   Business and Legal Affairs, who avers that ASCAP is a membership organization with
28   members in all fifty states including California and Arizona. (Doc. 26 at 2.) In response


                                                - 15 -
         Case 4:21-cv-00022-RM Document 40 Filed 08/02/21 Page 16 of 21



 1   to ASCAP’s Motion to Dismiss, Plaintiffs concede that “diversity jurisdiction does not
 2   apply.” (Doc. 30 at 14.) Plaintiffs do not present any affidavits or other evidence to
 3   satisfy their burden of proving complete diversity. See Safe Air for Everyone, 373 F.3d at
 4   1039. Accordingly, the Court finds that it lacks diversity jurisdiction under 28 U.S.C. §
 5   1332(a)(1).
 6             District courts also have diversity jurisdiction in class actions in which the matter
 7   in controversy exceeds $5,000,000, exclusive of interest and costs, and any member of
 8   the plaintiff class “is a citizen of a State different from any defendant.” 28 U.S.C. §
 9   1332(d)(2)(A).      “In determining the amount in controversy, courts first look to the
10   complaint.” Ibarra v. Manheim Inves., Inc., 775 F.3d 1193, 1197 (9th Cir. 2015). If
11   damages are unstated in the complaint, the party seeking to invoke class action diversity
12   jurisdiction “bears the burden to show by a preponderance of the evidence that the
13   aggregate amount in controversy exceeds $5 million.” Id.; see also Lewis v. Verizon
14   Commc’ns, Inc., 627 F.3d 395, 399 (9th Cir. 2010).
15             The FAC does not specify the amount of damages sought on the class claims, but
16   it alleges that ASCAP and BMI collectively have 1.5 million writer members and collect
17   over $2 billion in license fees annually. (Doc. 10 at 7, 18 ¶¶ 4, 68.) In response to BMI’s
18   Motion to Dismiss, Plaintiffs aver that the class-wide amount in controversy exceeds $5
19   million. (Doc. 27 at 21-22.) However, as noted above, in response to ASCAP’s Motion
20   to Dismiss, Plaintiffs aver that diversity jurisdiction does not apply in this case. (Doc. 30
21   at 14.)
22             The parties’ briefs do not adequately address whether this Court has jurisdiction
23   pursuant to 28 U.S.C. § 1332(d)(2), and the current record is insufficient to allow the
24   Court to conclusively determine that issue.            Accordingly, the Court will require
25   supplemental briefing regarding whether this Court has class action diversity jurisdiction
26   under 28 U.S.C. § 1332(d)(2).5
27   5
      Because it is unclear whether there is subject-matter jurisdiction over Counts One, Five,
     and Six, the Court takes under advisement Defendants’ Rule 12(b)(6) arguments
28   concerning those counts, the BMI Defendants’ argument regarding mandatory arbitration,
     and ASCAP’s argument concerning transfer to the District of New York.

                                                   - 16 -
      Case 4:21-cv-00022-RM Document 40 Filed 08/02/21 Page 17 of 21



 1          D.     Supplemental Jurisdiction Over Individual Claims
 2          In a civil action in which a district court has original jurisdiction, the court
 3   generally also has “supplemental jurisdiction over all other claims that are so related to
 4   the claims in the action within such original jurisdiction that they form part of the same
 5   case or controversy under Article III of the United States Constitution.” 28 U.S.C. §
 6   1367(a). Claims form part of the same case or controversy if they share “a common
 7   nucleus of operative fact” such that a plaintiff “would ordinarily be expected to try them
 8   all in one judicial proceeding.” United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 725
 9   (1966).
10          The only surviving claims over which this Court may have original jurisdiction are
11   the class claims asserted in Counts One, Five, and Six. None of the individual claims
12   arise out of the same nucleus of operative facts that give rise to those class claims. The
13   individual claims arise out of ASCAP and BMI’s withholding of royalty payments on the
14   basis of a purported dispute between Baker and Marlo concerning Baker’s assignment of
15   his royalties. (Doc. 10 at 40-65 ¶¶ 179-347.) In contrast, Count One relates to the
16   enforceability of BMI’s mandatory arbitration clause, Count Five relates to whether
17   ASCAP and BMI owe Songwriters and Assignees a fiduciary duty, and Count Six alleges
18   that ASCAP and BMI breach their purported fiduciary duty by manipulating the formulas
19   by which performance royalties are distributed to Songwriters. (Doc. 10 at 26-28, 36-38
20   ¶¶ 111-121, 161-176.) Because the individual claims do not arise out of a common
21   nucleus of operative fact as the only claims over which this Court might have original
22   jurisdiction, the Court declines to exercise supplemental jurisdiction over the individual
23   claims. Accordingly, Counts Eight, Nine, Ten, Eleven, Twelve, Fourteen, and Fifteen of
24   the FAC will be dismissed without prejudice for lack of jurisdiction.
25          Because Defendants O’Neill and Stallings are named as defendants only with
26   respect to Plaintiffs’ individual claims, which are all being dismissed for failure to state a
27   claim on which relief can be granted or for lack of jurisdiction, Defendants O’Neill and
28


                                                 - 17 -
         Case 4:21-cv-00022-RM Document 40 Filed 08/02/21 Page 18 of 21



 1   Stallings will be dismissed.6
 2           E.    Standing
 3           “[A]ny person invoking the power of a federal court must demonstrate standing to
 4   do so. This requires the litigant to prove that he has suffered a concrete and particularized
 5   injury that is fairly traceable to the challenged conduct, and is likely to be redressed by a
 6   favorable judicial decision.” Hollingsworth v. Perry, 570 U.S. 693, 704 (2013). Standing
 7   relates to the Court’s subject matter jurisdiction, and it is therefore proper to raise this
 8   issue in a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(1). White
 9   v. Lee, 227 F.3d 1214, 1242 (9th Cir. 2000).
10           The BMI Defendants argue that Baker lacks standing to pursue claims arising
11   from BMI’s hold on royalty distributions because Baker permanently and irrevocably
12   assigned his BMI royalty stream, and he cannot bring a direct action for injuries to Adam
13   Bravery. (Doc. 22 at 14-15; Doc. 32 at 6.) The BMI Defendants also argue that Adam
14   Bravery lacks standing to pursue claims arising from Baker’s contractual relationship
15   with BMI because the assignment of royalties from Baker to Write Hear and Write Hear
16   to Adam Bravery did not include the assignment of any tort claims or contractual rights.
17   (Doc. 22 at 16; Doc. 32 at 6.) These arguments appear to be directed at Plaintiffs’
18   individual claims, and it is not clear how they apply to the surviving class claims. 7 If the
19   BMI Defendants believe these arguments apply to the class claims, they may clarify their
20   position in their supplemental brief on jurisdiction.
21           The BMI Defendants argue separately that Plaintiffs lack standing to assert Counts
22   One through Four of the FAC8 because they have no standing to bring a collateral
23   6
       Defendant Stallings has not filed a notice of appearance and, due to Plaintiffs’ failure to
     file proof of service as to any defendants, it is not clear whether Stallings has been
24   served. Nevertheless, dismissal of Stallings is appropriate for the reasons discussed
     herein.
25   7
       Furthermore, the parties’ briefs do not make clear what law should apply to determine
     the effect of the assignment of royalties to Adam Bravery. If the BMI Defendants
26   continue to assert these standing arguments in their supplemental brief on jurisdiction,
     they must clarify the applicable law.
27   8
       For the reasons discussed in Section IV(B), supra, Counts Two through Four of the
     FAC will be dismissed pursuant to Federal Rule of Civil Procedure 12(b)(6) for failure to
28   state a claim on which relief can be granted. Accordingly, the Court does not address the
     BMI Defendants’ standing argument with respect to Counts Two through Four.

                                                 - 18 -
         Case 4:21-cv-00022-RM Document 40 Filed 08/02/21 Page 19 of 21



 1   proceeding to alter, challenge, or interpret the terms of BMI’s consent decree. (Doc. 22
 2   at 16-17.) In support of this argument, the BMI Defendants rely upon Blue Chip Stamps
 3   v. Manor Drug Stores, in which the United States Supreme Court stated that a “well-
 4   settled line of [Supreme Court] authority . . . establishes that a consent decree is not
 5   enforceable directly or in collateral proceedings by those who are not parties to it even
 6   though they were intended to be benefited by it.” 421 U.S. 723, 750 (1975) (citing
 7   United States v. Armour & Co., 402 U.S. 673 (1971)); Buckeye Coal & Ry. Co. v.
 8   Hocking Valley Ry. Co., 269 U.S. 42 (1925)).9 In response, Plaintiffs argue that they are
 9   not seeking to enforce the consent decree. (Doc. 27 at 10.)
10           Blue Chip Stamps and the other cases cited by the BMI Defendants address the
11   ability of non-parties to a consent decree to enforce the decree. (Doc. 22 at 17.) None of
12   the cited cases address a non-party’s ability to challenge a consent decree. The Supreme
13   Court has held that non-parties to a consent decree can challenge the consent decree in a
14   separate action. Martin v. Wilks, 490 U.S. 755, 762 (1989) (“A judgment or decree
15   among parties to a lawsuit resolves issues as among them, but it does not conclude the
16   rights of strangers to those proceedings.”).10 Count One of the FAC does not seek to
17   enforce BMI’s consent decree; rather, it challenges the consent decree’s requirement that
18   BMI include an arbitration clause in its writer’s agreements. Accordingly, the Court
19   rejects the BMI Defendants’ argument that Plaintiffs lack standing under Blue Chip
20   Stamps and its progeny to assert Count One.
21           F.    Personal Jurisdiction
22           The BMI Defendants argue that this Court lacks personal jurisdiction over
23   O’Neill. (Doc. 22 at 25-26.) Because O’Neill is sued only with respect to Plaintiffs’
24   individual claims, and the individual claims are all being dismissed either for failure to
25   state a claim or for lack of jurisdiction, O’Neill will be dismissed as a defendant, and the
26
     9
        The holding in Blue Chip Stamps applies only to “incidental third party beneficiaries”
27   rather than “intended third party beneficiaries.” Hook v. Ariz. Dep’t of Corrs., 972 F.2d
     1012, 1015 (9th Cir. 1992).
28   10
        Section 108 of the Civil Rights Act of 1991 partially superseded Martin in aspects not
     relevant here.

                                                - 19 -
      Case 4:21-cv-00022-RM Document 40 Filed 08/02/21 Page 20 of 21



 1   Court declines to address his arguments concerning personal jurisdiction.
 2   V.     Motion for Preliminary Injunction
 3          Plaintiffs seek a preliminary injunction requiring BMI to dissolve its royalty
 4   withhold and release the withheld royalty payments to Adam Bravery. (Doc. 11.) The
 5   requested preliminary injunctive relief relates only to Plaintiffs’ individual claims, which
 6   the Court is dismissing for failure to state a claim on which relief can be granted and for
 7   lack of jurisdiction. Accordingly, Plaintiffs’ Motion for Preliminary Injunction will be
 8   denied as moot.
 9   VI.    Motion for Class Certification
10          For purposes of the FAC’s class claims, Plaintiffs move for certification of a
11   “Songwriter Class” composed of all writer members of ASCAP and BMI, as well as an
12   “Assignee Class” composed of all individuals or entities who are entitled to receive
13   ASCAP and/or BMI writer royalties by virtue of a valid royalty assignment contract.
14   (Doc. 12 at 11.) The Court will take Plaintiffs’ Motion for Class Certification under
15   advisement pending the parties’ supplemental briefing on whether this Court has
16   jurisdiction over the class claims asserted in Counts One, Five, and Six of the FAC.
17          IT IS ORDERED that Defendants’ Motions to Dismiss (Docs. 22, 25) are
18   granted in part and taken under advisement in part, as follows:
19             1. Counts Two, Three, Four, Seven, and Thirteen of the FAC are dismissed
20                 with prejudice for failure to state a claim on which relief can be granted.
21             2. Counts Eight, Nine, Ten, Eleven, Twelve, Fourteen, and Fifteen of the FAC
22                 are dismissed without prejudice for lack of jurisdiction.
23             3. Defendants O’Neill and Stallings are dismissed.
24             4. Defendants’ Motions to Dismiss are taken under advisement with respect
25                 to Counts One, Five, and Six of the FAC.
26          IT IS FURTHER ORDERED that Plaintiffs’ Motion for Preliminary Injunction
27   (Doc. 11) is denied as moot.
28   ....


                                                - 20 -
      Case 4:21-cv-00022-RM Document 40 Filed 08/02/21 Page 21 of 21



 1          IT IS FURTHER ORDERED that, within fifteen (15) days of the date this
 2   Order is filed, Defendants shall file supplemental briefs. Plaintiff may file a responsive
 3   supplemental brief within fifteen (15) days of service of Defendants’ supplemental
 4   briefs. No reply will be permitted absent leave of Court. The parties’ supplemental
 5   briefs shall be limited to seven (7) pages each and shall address the issue of whether this
 6   Court has jurisdiction under 28 U.S.C. § 1332(d)(2) and/or 28 U.S.C. § 1367 over Counts
 7   One, Five, and Six of the FAC.
 8          IT IS FURTHER ORDERED that Plaintiffs’ Motion for Class Certification
 9   (Doc. 12) is taken under advisement pending the parties’ supplemental briefing on
10   jurisdiction.
11          Dated this 30th day of July, 2021.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 - 21 -
